

116 S485 IS: Protecting Older Workers Against Discrimination Act
U.S. Senate
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 485IN THE SENATE OF THE UNITED STATESFebruary 14, 2019Mr. Casey (for himself, Mr. Grassley, Mr. Leahy, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Age Discrimination in Employment Act of 1967 and other laws to clarify appropriate
			 standards for Federal employment discrimination and retaliation claims,
			 and for other purposes. 
	
		1.Short
 titleThis Act may be cited as the Protecting Older Workers Against Discrimination Act.
		2.Findings and
			 purposes
 (a)FindingsCongress finds the following:
 (1)In enacting section 107 of the Civil Rights Act of 1991 (adding section 703(m) of the Civil Rights Act of 1964), Congress reaffirmed its understanding that unlawful discrimination is often difficult to detect and prove because those who discriminate do not usually admit their discrimination and often try to conceal their true motives. Section 703(m) of the Civil Rights Act of 1964 expressly approved so-called mixed motive claims, providing that an unlawful employment practice is established when a protected characteristic was a motivating factor for any employment practice, even though other factors also motivated the practice.
 (2)Congress enacted amendments to other civil rights statutes, including the Age Discrimination in Employment Act of 1967 (referred to in this section as the ADEA), the Americans with Disabilities Act of 1990, and the Rehabilitation Act of 1973, but Congress did not expressly amend those statutes to address mixed motive discrimination.
 (3)In the case of Gross v. FBL Financial Services, Inc., 557 U.S. 167 (2009), the Supreme Court held that, because Congress did not expressly amend the ADEA to address mixed motive claims, such claims were unavailable under the ADEA, and instead the complainant bears the burden of proving that a protected characteristic or protected activity was the but for cause of an unlawful employment practice. This decision has significantly narrowed the scope of protections afforded by the statutes that were not expressly amended in 1991 to address mixed motive claims.
 (b)PurposesThe purposes of this Act are—
 (1)to clarify congressional intent that mixed motive claims shall be available, and that a complaining party need not prove that a protected characteristic or protected activity was the but for cause of an unlawful employment practice, under the ADEA and similar civil rights provisions;
 (2)to reject the Supreme Court’s reasoning in the Gross decision that Congress’ failure to amend any statute other than title VII of the Civil Rights Act of 1964 (with respect to discrimination claims), in enacting section 107 of the Civil Rights Act of 1991, suggests that Congress intended to disallow mixed motive claims under other statutes; and
 (3)to clarify that complaining parties—
 (A)may rely on any type or form of admissible evidence to establish their claims of an unlawful employment practice;
 (B)are not required to demonstrate that the protected characteristic or activity was the sole cause of the employment practice; and
 (C)may demonstrate an unlawful employment practice through any available method of proof or analytical framework.
					3.Standards of
			 proof
			(a)Age
			 discrimination in employment Act of 1967
				(1)Clarifying
			 prohibition against impermissible consideration of age in employment
 practicesSection 4 of the Age Discrimination in Employment Act of 1967 (29 U.S.C. 623) is amended by inserting after subsection (f) the following:
					
 (g)(1)Except as otherwise provided in this Act, an unlawful practice is established under this Act when the complaining party demonstrates that age or an activity protected by subsection (d) was a motivating factor for any practice, even though other factors also motivated the practice.
 (2)In establishing an unlawful practice under this Act, including under paragraph (1) or by any other method of proof, a complaining party—
 (A)may rely on any type or form of admissible evidence and need only produce evidence sufficient for a reasonable trier of fact to find that an unlawful practice occurred under this Act; and
 (B)shall not be required to demonstrate that age or an activity protected by subsection (d) was the sole cause of a practice..
 (2)RemediesSection 7 of such Act (29 U.S.C. 626) is amended—
 (A)in subsection (b)—
 (i)in the first sentence, by striking The and inserting (1) The;
 (ii)in the third sentence, by striking Amounts and inserting the following:
							
 (2)Amounts; (iii)in the fifth sentence, by striking Before and inserting the following:
							
 (4)Before; and (iv)by inserting before paragraph (4), as designated by clause (iii) of this subparagraph, the following:
							
 (3)On a claim in which an individual demonstrates that age was a motivating factor for any employment practice, under section 4(g)(1), and a respondent demonstrates that the respondent would have taken the same action in the absence of the impermissible motivating factor, the court—
 (A)may grant declaratory relief, injunctive relief (except as provided in subparagraph (B)), and attorney’s fees and costs demonstrated to be directly attributable only to the pursuit of a claim under section 4(g)(1); and
 (B)shall not award damages or issue an order requiring any admission, reinstatement, hiring, promotion, or payment.;
				and
 (B)in subsection (c)(1), by striking Any and inserting Subject to subsection (b)(3), any.
 (3)DefinitionsSection 11 of such Act (29 U.S.C. 630) is amended by adding at the end the following:
					
 (m)The term demonstrates means meets the burdens of production and persuasion..
				(4)Federal
 employeesSection 15 of such Act (29 U.S.C. 633a) is amended by adding at the end the following:
					
 (h)Sections 4(g) and 7(b)(3) shall apply to mixed motive claims (involving practices described in section 4(g)(1)) under this section..
				(b)Title VII of
			 the Civil Rights Act of 1964
				(1)Clarifying
			 prohibition against impermissible consideration of race, color, religion,
			 sex,
 or national origin in employment practicesSection 703 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–2) is amended by striking subsection (m) and inserting the following:
					
 (m)Except as otherwise provided in this title, an unlawful employment practice is established under this title when the complaining party demonstrates that race, color, religion, sex, or national origin or an activity protected by section 704(a) was a motivating factor for any employment practice, even though other factors also motivated the practice..
				
				(2)Federal
 employeesSection 717 of such Act (42 U.S.C. 2000e–16) is amended by adding at the end the following:
					
 (g)Sections 703(m) and 706(g)(2)(B) shall apply to mixed motive cases (involving practices described in section 703(m)) under this section..
				(c)Americans With
			 Disabilities Act of 1990
 (1)DefinitionsSection 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) is amended by adding at the end the following:
					
 (11)DemonstratesThe term dem­on­strates means meets the burdens of production and persuasion..
				(2)Clarifying
			 prohibition against impermissible consideration of disability in
			 employment
 practicesSection 102 of such Act (42 U.S.C. 12112) is amended by adding at the end the following:
					
						(e)Proof
 (1)EstablishmentExcept as otherwise provided in this Act, a discriminatory practice is established under this Act when the complaining party demonstrates that disability or an activity protected by subsection (a) or (b) of section 503 was a motivating factor for any employment practice, even though other factors also motivated the practice.
 (2)DemonstrationIn establishing a discriminatory practice under paragraph (1) or by any other method of proof, a complaining party—
 (A)may rely on any type or form of admissible evidence and need only produce evidence sufficient for a reasonable trier of fact to find that a discriminatory practice occurred under this Act; and
 (B)shall not be required to demonstrate that disability or an activity protected by subsection (a) or (b) of section 503 was the sole cause of an employment practice..
				(3)Certain
 antiretaliation claimsSection 503(c) of such Act (42 U.S.C. 12203(c)) is amended—
 (A)by striking The remedies and inserting the following:
						
							(1)In
 generalExcept as provided in paragraph (2), the remedies;
				and
 (B)by adding at the end the following:
						
							(2)Certain
 antiretaliation claimsSection 107(c) shall apply to claims under section 102(e)(1) with respect to title I..
 (4)RemediesSection 107 of such Act (42 U.S.C. 12117) is amended by adding at the end the following:
					
						(c)Discriminatory
 motivating factorOn a claim in which an individual demonstrates that disability was a motivating factor for any employment practice, under section 102(e)(1), and a respondent demonstrates that the respondent would have taken the same action in the absence of the impermissible motivating factor, the court—
 (1)may grant declaratory relief, injunctive relief (except as provided in paragraph (2)), and attorney’s fees and costs demonstrated to be directly attributable only to the pursuit of a claim under section 102(e)(1); and
 (2)shall not award damages or issue an order requiring any admission, reinstatement, hiring, promotion, or payment..
				(d)Rehabilitation
			 Act of 1973
				(1)In
 generalSections 501(f), 503(d), and 504(d) of the Rehabilitation Act of 1973 (29 U.S.C. 791(f), 793(d), and 794(d)), are each amended by adding after the words title I of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111 et seq.) the following: , including the standards of causation or methods of proof applied under section 102(e) of that Act (42 U.S.C. 12112(e)),.
				(2)Federal
 employeesThe amendment made by paragraph (1) to section 501(f) shall be construed to apply to all employees covered by section 501.
 4.ApplicationThis Act, and the amendments made by this Act, shall apply to all claims pending on or after the date of enactment of this Act.